DETAILED ACTION 

1)       Acknowledgement is made of Amendment received on 2/16/2021.                               Claims 1, 3-6, are amended and claim 2 is cancelled. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1, 3-6, are rejected under 35 U.S.C. 103 as being unpatentable over Banzashi et al. (WO 2015/182438), (English language US 10,273,633 is used in the Office Action).   Banzashi discloses a method of producing phosphorylated cellulose fibers.  The method includes impregnating a softwood kraft pulp with an aqueous solution of urea and sodium phosphate.  The pulp is then dried and heat treated at    150 oC followed by filtration and dehydration to obtain crosslinked phosphorylated cellulose fibers.  Dilution of the dehydrated in ion exchanged water and addition of aqueous solution of sodium hydroxide results in pulp slurry having a pH of 11-13, which reads on alkaline hydrolysis step.  Mechanical treatment of the fibers results in the fiber having a width of 1000 nm or less (Example 1, col. 36, line 44 to col. 37, line 50).  In view that Banzashi disclose the above method steps of the present invention, it would have been obvious to one skilled in the art at the time the invention was filed, that the 
Response to Amendment
3)       Claims 1-6, rejections under 35 U.S.C. 103 as being unpatentable over Noguchi are withdrawn. 
4)       Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                                                                                                                                                                                        
Conclusion
5)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748